DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-7, 10, 14, 18, 20, and 22 have been amended. Claims 8-9, 12, 21, and 23 have been cancelled. Claims 24-25 are newly added. Claims 1-7, 10-11, 13-20, 22, and 24-25 are currently under review.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-11, 13-20, 22, and 24-25 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Objections
Claims 1 and 24-25 are objected to because of the following informalities:  grammatical error.  Appropriate correction is required.
Claim 1, lines 14-15: “in the one or more attention-direction region,” 
Claim 24, line 8: “or a color for the masking pattern.”
Claim 25, line 8: “or a color for the masking pattern.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 10-11, 14, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ronkainen et al. (Pub. No.: US 2021/0240260 A1) hereinafter referred to as Ronkainen.
With respect to Claim 1, Ronkainen discloses a method (fig. 2; ¶81) comprising: at at head-mounted device (fig. 19A, item 1902c; fig. 19B, item 1902; ¶137; ¶150) including one processor (fig. 19B, item 1918; ¶150-151), non-transitory memory (fig. 19B, item 1930 and 1932; ¶150), a scene camera (fig. 19B, item 1938; ¶158, digital camera), and an optical passthrough display (fig. 19B, item 1928; ¶158, “augmented reality device”): capturing, using the scene camera, an image of a real-world environment (¶14; ¶43; ¶158); determining, using the one processor, one or more attention-indirection regions based on the image of the real-world environment (fig. 9; ¶122, the attention-indirection regions are out of focus and represented by a dimmed view), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (fig. 9; ¶122); determining, using the one or more processors, one or more attention-direction regions based on the image of the real-world environment (fig. 9, item 900; ¶122); and displaying, on the optical passthrough display (¶8; ¶115 claim 41), a masking image including a masking pattern with a first set of one or more masking parameters (¶122, dimming) in the one or more-attention indirection regions and a second set of one or more parameters (no dimming) in the one or more attention-direction region, wherein the first set of one or more masking parameters are stronger than the second set of one or more parameters (¶122).
With respect to Claim 3, claim 1 is incorporated, Ronkainen discloses wherein determining the one or more attention-indirection regions includes detecting the one or more physical objects in the image of the physical scene (¶115).
With respect to Claim 5, claim 1 is incorporated, Ronkainen discloses wherein the masking image does not include elements outside the one or more attention-indirection regions (¶2; ¶114 – “providing augmented reality to a person’s field of view”, therefore the masking image cannot/does not include elements outside of a person’s field of view).
With respect to Claim 10, claim 1 is incorporated, Ronkainen discloses wherein the masking image is based on the image of the real-world environment (¶70, “maintains a 3D model of the user's a user focuses on a certain depth, other areas of a scene can be out of focus as shown by the dimming of the user view ¶161, “a method includes forming a three-dimensional (3D) map of surroundings of a user of an augmented reality (AR) head mounted display (HMD)”).
With respect to Claim 11, claim 1 is incorporated, Ronkainen discloses wherein the masking image is based on a gaze direction of a user of the head-mounted device (¶122, “”; ¶161, “determining a depth-wise location of a gaze point of a user based on eye gaze direction and eye vergence; determining a visual guidance line pathway in the 3D map; guiding an action of the user along the visual guidance line pathway at one or more identified focal points; and rendering a mixed reality (MR) object along the visual guidance line pathway at a location corresponding to a direction of the users gaze”).
With respect to Claim 14, Ronkainen discloses a device (fig. 19A, item 1902c; fig. 19B, item 1902; ¶137; ¶150) comprising: a scene camera (fig. 19B, item 1938; ¶158, digital camera) and an optical passthrough display (fig. 19B, item 1928; ¶158, “augmented reality device”); a non-transitory memory (fig. 19B, item 1930 and 1932; ¶150); one processor (fig. 19B, item 1918; ¶150-151); and one or more programs (¶179) stored in the non-transitory memory (¶179), which, when executed by the one or more processors, cause the device to capture, using the scene camera, an image of a real-world environment (¶158, “augmented reality device”; ¶161, “forming a three-dimensional (3D) map of surroundings of a user of an augmented reality (AR) head mounted display (HMD)”); determine, using the one processor, one or more attention-indirection regions based on the image of the real-world environment (fig. 9; ¶122, the attention-indirection regions are out of focus and represented by a dimmed view), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (fig. 9; ¶122); determine, using the one processor, one or more attention-direction regions based on the image of the real-world environment (fig. 9, item 900; ¶122); and display, on the optical passthrough display (¶8; ¶115 claim 41), a masking image including a masking pattern with a first set of one or more masking parameters (¶122, dimming) in the one or more-attention indirection regions and a second set of one or more parameters (no dimming) in the one or more attention-direction region, wherein the first set of one or more masking parameters are stronger than the second set of one or more parameters (¶122).
With respect to Claim 19, claim 14 is incorporated, Ronkainen discloses wherein the masking image is based on at least one of a gaze direction of a user of the device (¶117; ¶122). 
With respect to Claim 20, Ronkainen discloses a non-transitory memory (¶179) storing one or more programs (¶179), which, when executed by one processor (fig. 19B, item 1918; ¶150-151) of a device (fig. 19A, item 1902c; fig. 19B, item 1902; ¶137; ¶150) with a scene camera (fig. 19B, item 1938; ¶158, digital camera) and an optical passthrough display (fig. 19B, item 1928; ¶158, “augmented reality device”), cause the device to: capture, using the scene camera, an image of a real-world environment (¶158, “augmented reality device”; ¶161, “forming a three-dimensional (3D) map of surroundings of a user of an augmented reality (AR) head mounted display (HMD)”); determine, using the one processor, one or more attention-indirection regions based on the image of the real-world environment (fig. 9; ¶122, the attention-indirection regions are out of focus and represented by a dimmed view), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (fig. 9; ¶122); determine, using the one processor, one or more attention-direction regions based on the image of the real-world environment (fig. 9, item 900; ¶122); and display, on the optical passthrough display (¶8; ¶115 claim 41), a masking image including a masking pattern with a first set of one or more masking parameters (¶122, dimming) in the one or more-attention indirection regions and a second set of one or more parameters (no dimming) in the one or more attention-direction region, wherein the first set of one or more masking parameters are stronger than the second set of one or more parameters (¶122).
With respect to Claim 22, claim 1 is incorporated, Ronkainen discloses further comprising: generating, using the one processor, the masking image including the masking pattern in the one or more attention-indirection regions based the first set of one or more masking parameters, wherein the based on the first set of one or more masking parameters are based on a distance from the one or more attention-direction regions (¶122, depth ~ distance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen as applied to claims 1 and 14 above, and further in view of Perdices-Gonzalez et al. (Pub. No.: US 2017/0310956 A1) hereinafter referred to as Perdices-Gonzalez.
With respect to Claim 2, claim 1 is incorporated, Ronkainen does not mention wherein determining the one or more attention-indirection regions includes detecting, in the image of the real-world environment, an advertisement, inappropriate content, or proprietary content.
Perdices-Gonzalez teaches a method (figs. 48 and 49; ¶260; ¶270) comprising: at a head-mounted device (¶66; ¶259-260; ¶292) including a processor (fig. 47, item 4706; ¶253), a memory (fig. 47, item 4704; ¶253); a scene camera (fig. 47, item 4702; ¶252); and an optical passthrough display (¶259, “a head-mounted display; a heads-up display; virtual reality equipment such as goggles, headsets, glasses, mobile phones, and tablet computers; augmented reality equipment such as headsets”): capturing, using the scene camera, an image of a scene (¶252); determining one or more attention-indirection regions includes detecting, in the image of the scene, inappropriate content (¶288; ¶310; ¶320). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Lim, to further comprise: wherein determining the one or more attention-indirection regions includes detecting, in the image of the real-world environment, inappropriate content, as taught by Perdices-Gonzalez, as so as to provide alternative content that may be present at a scene. 
Claim 15, claim 14 is incorporated, Ronkainen does not mention wherein the optical passthrough display includes a light addition layer and the masking image is displayed by the light addition layer.
Perdices-Gonzalez teaches a device (¶66; ¶259-260; ¶292) comprising: a processor (fig. 47, item 4706; ¶253), a memory (fig. 47, item 4704; ¶253); a scene camera (fig. 47, item 4702; ¶252); and an optical passthrough display (¶259, “a head-mounted display; a heads-up display; virtual reality equipment such as goggles, headsets, glasses, mobile phones, and tablet computers; augmented reality equipment such as headsets”): the processor to: capture, using the scene camera, an image of a scene (¶252); determine, using the processor, one or more attention-indirection regions includes detecting, in the image of the scene, inappropriate content (¶310; ¶320); wherein the optical passthrough display includes a light addition layer (figs. 47 and 54D, item 150: light addition layer, item 5506) and the masking image is displayed by the light addition layer (¶310, “rear display 140 displays an image and front display 150 creates a privacy effect by scattering light in regions 5410 and 5412 so as to obscure the faces and/or identity of the persons shown in the image… the effect may be used to mask inappropriate content including portions of text”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Ronkainen, to further comprise: wherein the optical passthrough display includes a light addition layer and the masking image is displayed by the light addition layer, as taught by Perdices-Gonzalez so as to provide the ability to increase contrast, improved lifetime of device and helps to reduce eye strain experienced by the user (¶256). 

Claims 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen as applied to claims 1 and 14 above, and further in view of Sendai et al. (Pub. No.: US 2016/0209916 A1) hereinafter referred to as Sendai.
Claim 4, claim 1 is incorporated, Ronkainen does not teach wherein determining the one or more attention-direction regions includes detecting, in the image of the real-world environment, a game objective, a map destination, or a safety issue.
Sendai teaches a method (fig. 4; ¶99) comprising: at a head-mounted device (fig. 1; ¶61) including one processor (fig. 2, item 140; ¶91), a non-transitory memory (fig. 2, item 120; ¶86), a scene camera (figs. 1 and 2, item 61; ¶184), and an optical passthrough display (figs. 1-2; item 20; ¶69): capturing, using the scene camera, an image of a scene (¶77; ¶100); determining, using the one or more processors, one or more attention-direction regions based on the image of the scene (¶101); wherein determining the one or more attention-direction regions includes detecting, in the image of the scene, a safety issue (¶106).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ronkainen, wherein determining the one or more attention-direction regions includes detecting, in the image of the real-world environment, a safety issue, as taught by Sendai so as to avoid danger (¶110). 
With respect to Claim 16, claim 14 is incorporated, Ronkainen does not mention wherein the optical passthrough display includes a globally dimmable layer.
Sendai teaches a device (fig. 1; ¶61) comprising: one processor (fig. 2, item 140; ¶91), a non-transitory memory (fig. 2, item 120; ¶86), a scene camera (figs. 1 and 2, item 61; ¶184), and an optical passthrough display (figs. 1-2; item 20; ¶69); and the processor configured to capture, using the scene camera, an image of a scene (¶77; ¶100); determine, using the one or more processors, one or more attention-direction regions based on the image of the scene (¶101); wherein determining the one or more attention-direction regions includes detecting, in the image of the scene, a safety issue (¶106); wherein the optical passthrough display includes a globally dimmable layer (¶71).
(¶71). 
With respect to Claim 17, claim 14 is incorporated, Ronkainen does not mention wherein optical passthrough display does not include a selectively occlusive layer.
Sendai teaches a device (fig. 1; ¶61) comprising: one processor (fig. 2, item 140; ¶91), a non-transitory memory (fig. 2, item 120; ¶86), a scene camera (figs. 1 and 2, item 61; ¶184), and an optical passthrough display (figs. 1-2; item 20; ¶69); and the processor configured to capture, using the scene camera, an image of a scene (¶77; ¶100); determine, using the one or more processors, one or more attention-direction regions based on the image of the scene (¶101); wherein determining the one or more attention-direction regions includes detecting, in the image of the scene, a safety issue (¶106); wherein optical passthrough display does not include a selectively occlusive layer but a globally dimmable layer (¶71).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Ronkainen, wherein optical passthrough display does not include a selectively occlusive layer but a globally dimmable layer, as taught by Sendai so as to suppress damage and making it possible to adjust an amount of external light entering the eye of the user and adjust easiness of visual recognition of a virtual image (¶71). 

Claims 6-7, 18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen as applied to claims 1, 14, and 20 above, and further in view of Lim et al. (Pub. No.: US 2018/0182142 A1) hereinafter referred to as Lim.
Claim 6, claim 1 is incorporated, Ronkainen does not mention further comprising: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters.
Lim teaches a method (figs. 7-8) comprising: at a head-mounted device (fig. 1, item 102: HMD; ¶17; ¶52) including one or more processors (¶67), non-transitory memory (¶68), a scene camera (¶21), and an optical passthrough display (¶17): capturing, using the scene camera, an image of a real-world environment (¶21); determining, using the one or more processors, one or more attention-indirection regions based on the image of the real-world enviroment (¶32, “displaying an augmented reality scene through a display 230 of a masked search area or masked path 250”; attention-indirection regions are areas that need to be searched), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (¶33, “if that blood splatter is located on a carpet next to open window (incident scene context). The blood splatter vulnerability to water and its location relative to the source of the water (a broken window) would indicate the need for a masked search area or masked search path 250 that brings the user as fast as possible to attend to the area near that evidence”); and displaying, on the optical passthrough display, a masking image including a masking pattern with a first set of one or more masking parameters in the one or more-attention indirection regions (¶33; item 250: masking pattern) and a second set of one or more parameters in the one or more attention direction region, wherein the first set of masking parameters are stronger than the second set of one or more parameters (¶32, “unmasking of augmented highlight”); further comprising: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters includes random noise based on (¶23, “The removable masking may be in the form of darkened area, color coded area with certain opacity, or areas with certain texture or pattern overlaid on the HMD augmented reality display”: which is noise since it overlays and distorts the original display).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ronkainen, to further comprise: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters, as taught by Lim, so as to provide alternative forms for masking parameters.
With respect to Claim 7, claim 6 is incorporated, Ronkainen does not mention further comprising: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: a spatial frequency for the masking pattern, or a color for the masking pattern.
Lim teaches a method (figs. 7-8) comprising: at a head-mounted device (fig. 1, item 102: HMD; ¶17; ¶52) including one or more processors (¶67), non-transitory memory (¶68), a scene camera (¶21), and an optical passthrough display (¶17): capturing, using the scene camera, an image of a real-world environment (¶21); determining, using the one or more processors, one or more attention-indirection regions based on the image of the real-world enviroment (¶32, “displaying an augmented reality scene through a display 230 of a masked search area or masked path 250”; attention-indirection regions are areas that need to be searched), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (¶33, “if that blood splatter is located on a carpet next to open window (incident scene context). The blood splatter vulnerability to water and its location relative to the source of the water (a broken window) would indicate the need for a masked search area or masked search path 250 that brings the user as fast as possible to attend to the area near that evidence”); and displaying, on the optical passthrough display, a masking image including a masking pattern with a first set of one or more masking parameters in the one or more-attention indirection regions (¶33; item 250: masking pattern) and a second set of one or more parameters in the one or more attention direction region, wherein the first set of masking parameters are stronger than the second set of one or more parameters (¶32, “unmasking of augmented highlight”); further comprising: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters (¶23, “The removable masking may be in the form of darkened area, color coded area with certain opacity, or areas with certain texture or pattern overlaid on the HMD augmented reality display”: which is noise since it overlays and distorts the original display); further comprising: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: a spatial frequency for the masking pattern (¶23, “the removable masking is in the form of a color coded area”: spatially colored area),  or a color for the masking pattern (¶23, “the removable masking is in the form of a color coded area”: spatially colored area).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ronkainen, to further comprise: generating, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters in the one or more attention-indirection regions and a second set of one or more parameters in the one or more attention direction region, wherein the first set of masking parameters are stronger than the second set (¶32, “unmasking of augmented highlight”), wherein the first set of one or more masking parameters include at least one of: a spatial frequency for the masking pattern, or a color for the masking pattern, as taught by Lim, so as to provide alternative forms for masking parameters.
With respect to Claim 18, claim 14 is incorporated, Ronkainen does not mention wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking patterns, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters.
Lim teaches a device (fig. 1, item 102: HMD; ¶17; ¶52) comprising: a scene camera (¶21) and an optical passthrough display (¶17); a non-transitory memory (¶68); one or more processors (¶67); and one or more programs (¶67) stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to capture, using the scene camera, an image of a real-world environment (¶21); determine, using the one or more processors, one or more attention-indirection regions based on the image of the real-world environment (¶32, “displaying an augmented reality scene through a display 230 of a masked search area or masked path 250”; attention-indirection regions are areas that need to be searched), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (¶33, “if that blood splatter is located on a carpet next to open window (incident scene context). The blood splatter vulnerability to water and its location relative to the source of the water (a broken window) would indicate the need for a masked search area or masked search path 250 that brings the user as fast as possible to attend to the area near that evidence”); and display, on the optical passthrough display, a masking image including a masking pattern with a first set of one or more masking parameters in the one or more-attention indirection regions (¶33; item 250: masking pattern); wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking (¶23, “The removable masking may be in the form of darkened area, color coded area with certain opacity, or areas with certain texture or pattern overlaid on the HMD augmented reality display”: which is noise since it overlays and distorts the original display).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Ronkainen, wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking patterns, wherein the first set of one or more masking parameters includes random noise based on one or more noise parameters, as taught by Lim, so as to provide alternative forms for masking parameters.
With respect to Claim 24, claim 14 is incorporated, Ronkainen does not mention wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: spatial frequency for the masking pattern, a temporal frequency for the masking pattern, a locking parameter indicating whether the masking image is head-locked or world-locked, an amplitude for the masking pattern, or a color for the masking pattern.
Lim teaches a device (fig. 1, item 102: HMD; ¶17; ¶52) comprising: a scene camera (¶21) and an optical passthrough display (¶17); a non-transitory memory (¶68); one or more processors (¶67); and one or more programs (¶67) stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to capture, using the scene camera, an image of a real-world environment (¶21); determine, using the one or more processors, one or more attention-indirection  (¶32, “displaying an augmented reality scene through a display 230 of a masked search area or masked path 250”; attention-indirection regions are areas that need to be searched), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (¶33, “if that blood splatter is located on a carpet next to open window (incident scene context). The blood splatter vulnerability to water and its location relative to the source of the water (a broken window) would indicate the need for a masked search area or masked search path 250 that brings the user as fast as possible to attend to the area near that evidence”); and display, on the optical passthrough display, a masking image including a masking pattern with a first set of one or more masking parameters in the one or more-attention indirection regions (¶33; item 250: masking pattern); wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: spatial frequency for the masking pattern (¶23, “the removable masking is in the form of a color coded area”: spatially colored area), or a color for the masking pattern (¶23, “the removable masking is in the form of a color coded area”: spatially colored area).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Ronkainen, wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: spatial frequency for the masking pattern, or a color for the masking pattern, as taught by Lim, so as to provide alternative forms for masking parameters.
Claim 25, claim 20 is incorporated, Ronkainen does not mention wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: spatial frequency for the masking pattern, a temporal frequency for the masking pattern, a locking parameter indicating whether the masking image is head-locked or world-locked, an amplitude for the masking pattern, or a color for the masking pattern.
Lim teaches a non-transitory memory (¶68, a computer-readable storage medium) storing one or more programs (¶67), which, when executed by one or more processors (¶67) of a device (fig. 1, item 102 HMD; ¶17; ¶52) with a scene camera (¶21) and an optical passthrough display (¶17), cause the device to: capture, using the scene camera, an image of a real-world environment (¶21); determine, using the one or more processors, one or more attention-indirection regions based on the image of the physical scene (¶32, “displaying an augmented reality scene through a display 230 of a masked search area or masked path 250”; attention-indirection regions are areas that need to be searched), wherein the one or more attention-indirection regions are associated with one or more physical objects within the real-world environment (¶33, “if that blood splatter is located on a carpet next to open window (incident scene context). The blood splatter vulnerability to water and its location relative to the source of the water (a broken window) would indicate the need for a masked search area or masked search path 250 that brings the user as fast as possible to attend to the area near that evidence”); and display, on the optical passthrough display, a masking image including a masking pattern with a first set of one or more masking parameters in the one or more-attention indirection regions (¶33; item 250: masking pattern); wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of (¶23, “the removable masking is in the form of a color coded area”: spatially colored area), or a color for the masking pattern (¶23, “the removable masking is in the form of a color coded area”: spatially colored area).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the non-transitory memory of Ronkainen, wherein the one or more programs further cause the device to: generate, using the one or more processors, the masking image including the masking pattern in the one or more attention-indirection regions based on the first set of one or more masking parameters, wherein the first set of one or more masking parameters include at least one of: spatial frequency for the masking pattern, or a color for the masking pattern, as taught by Lim, so as to provide alternative forms for masking parameters.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ronkainen as applied to claim 1 above, and further in view of Burns et al. (Pub. No.: US 2017/0277256 A1) hereinafter referred to as Burns.
With respect to Claim 13, claim 1 is incorporated, Ronkainen does not teach wherein displaying the masking image includes dimming at least a portion of the optical passthrough display. 
Burns teaches a method (fig. 9; ¶49) comprising: at a head-mounted device (fig. 10, item 1000; ¶53) including one or more processors (fig. 11, item 1102; ¶73), non-transitory memory (fig. 11, item 1104; ¶74-75), a scene camera (fig. 10, items 1012A and 1012B; ¶55 augmented reality; ¶61), and an optical passthrough display (¶55, “the virtual-reality experience includes an augmented-reality experience in which the near-eye display 1002 is wholly or partially transparent from the perspective of the wearer”): capturing, using the scene camera, an image of a scene (¶50, “visually presenting, via a near-eye display, a field of view of a virtual environment from a first perspective”; ¶64, “data from the outward facing image sensors 1012A, 1012B may be used by the on-board computer 1004 to construct still images and/or video images of the surrounding environment from the perspective of the virtual-reality computing system 1000”); determining, using the one or more processors, one or more attention-indirection regions based on the image of the scene (fig. 9, item 904; ¶50, “At 904, the method 900 includes determining a wearer's gaze target on the near-eye display. At 906, the method 900 includes receiving a begin-adjustment command. At 908, the method 900 includes dimming, via the near-eye display, a peripheral region of the field of view that surrounds the wearer's gaze target based on the begin-adjustment command.”, attention-indirection regions is the peripheral region of the field of field ); and displaying, on the optical passthrough display, a masking image including a masking pattern in the one or more attention-indirection regions (fig. 9, item 908; ¶50, “At 908, the method 900 includes dimming, via the near-eye display, a peripheral region of the field of view that surrounds the wearer's gaze target based on the begin-adjustment command”, a masking image is the dimmed peripheral region); wherein displaying the masking image includes dimming at least a portion of the optical passthrough display  (¶50, “At 908, the method 900 includes dimming, via the near-eye display, a peripheral region of the field of view that surrounds the wearer's gaze target based on the begin-adjustment command.”; ¶55, “the virtual-reality experience includes an augmented-reality experience in which the near-eye display 1002 is wholly or partially transparent from the perspective of the wearer, to give the wearer a clear view of a surrounding physical space”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ronkainen, wherein displaying the masking image includes dimming at least a portion of the optical passthrough display, as taught by Burns so as to provide an alternative type of masking.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621